        Case 4:18-cv-00342-KGB Document 147 Filed 08/13/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION

DONNA CAVE, et al.                                                                     PLAINTIFFS

ANNE ORSI, et al., and                     CASE NUMBER:              CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.                 4:18-CV-00342                  INTERVENOR PLAINTIFFS

       V.

JOHN THURSTON, as Arkansas Secretary of State, in his official capacity               DEFENDANT


                             MOTION FOR LEAVE TO APPEAR REMOTELY


   COME NOW Intervenors, by and through counsel of record, on motion to appear remotely.

   1. On August 11, 2021, the Court issued a notice of hearing to conduct a status conference and

       show-cause hearing on September 8, 2021 at 9:00am, in person. (See Doc. 146)

   2. The Court invited any party or lawyer wanting to participate remotely in the hearing to seek

       permission from the Court in advance of the hearing in a written filing with demonstration of

       good cause. Id.

   3. Counsel for Intervenors request permission of the Court to appear remotely to the hearing.

   4. Good cause exists because Counsel is located out of state, in Minneapolis, Minnesota, and in

       Tucson, Arizona, thus interstate travel would be required.

   5. As of August 12, 2021, the Arkansas Department of Health COVID-19 Update report

       indicates     total    cases   of    COVID-19,       statewide,     are   increasing.   (See

       https://www.healthy.arkansas.gov/programs-services/topics/novel-coronavirus)




4:18-cv-342 - motion to appear remotely                                                 Page 1 of 2
          Case 4:18-cv-00342-KGB Document 147 Filed 08/13/21 Page 2 of 2




      6. As of August 12, 2021, the Arkansas Department of Health reports that Pulaski County,

         Arkansas has 2,983 active cases of COVID-19, the highest number of active cases in Arkansas.

         (See https://adh-covid-19-data-for-the-visually-impaired-ark-dept-health.hub.arcgis.com/)

      7. As of August 12, 2021, the Center for Disease Control (CDC) reports that Pulaski County,

         Arkansas is considered to have a high level of community transmission of COVID-19. (See

         https://covid.cdc.gov/covid-data-tracker/#county-view)

      8. Therefore, good cause exists for Counsel to appear remotely to minimize exposure to, and

         transmission rate of, COVID-19 caused by interstate travel and due to the Pulaski County

         COVID-19 related statistics provided by the Arkansas Department of Health and the CDC.

      WHEREFORE Intervenors pray this Court enter an order allowing Counsel to appear remotely to

the status conference and show-cause hearing.

            Respectfully submitted on August 13, 2021,
            On behalf of Intervenors
By:         Matthew A. Kezhaya, ABA # 2014161                Stuart P. de Haan, AZ Bar No. 026664
            Attorney for Intervenors                         Attorney for Intervenors
                                                             de Haan Law Firm, PLLC
            1202 NE McClain Rd                               100 N Stone Avenue, Suite 512
            Bentonville, AR 72712                            Tucson, Arizona 85701
phone       (479) 431-6112                                   (520) 358-4089
fax         (479) 282-2892                                   (520) 628-4275
email       matt@kezhaya.law                                 stu.dehaan@gmail.com




4:18-cv-342 - motion to appear remotely                                                  Page 2 of 2
